Citation Nr: 0423445	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for arthritis of the hands and knees.

2.  Entitlement to service connection a for right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1998 to October 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's arthritis of the hands is currently 
manifested by pain in the morning and in cold environments, 
and some limitation of finger joints due to pain; and knees; 
arthritis of the knees involves some crepitus and pain, 
without swelling, laxity or findings of limitation of motion.

3.  During service, the veteran had a shoulder injury, 
complaints of pain, and clinical findings of bilateral 
impingement/tendonitis of the shoulders.

4.  There is competent evidence of current right shoulder, 
specifically, tendonitis.

5.  There is no competent evidence of current left shoulder 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for arthritis of the hands and knees have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Diagnostic Codes 5099-5003 (2003).

2.  Service connection for right shoulder disability is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003). 

3.  Service connection for left shoulder disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In a November 2002 letter, the RO explained the requirements 
for establishing service connection and explained that it 
would obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
Even though VA never sent another letter specific to the 
increased rating claim, a Precedent Opinion dated in December 
2003 and signed by VA General Counsel found that the duty to 
notify provisions of 38 U.S.C.A. § 5103 are not applicable to 
issues arising from, or "downstream" from, the grant of 
service connection such as claims for an earlier effective 
date or disagreement with the initial rating of a newly 
service-connected disability.  VAOPGCPREC 8- 2003.  
Therefore, the Board finds that the RO has provided the 
appellant with all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice in November 2002, prior to the June 
2003 rating decision at issue here, such that there is no 
conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b).  Pelegrini, slip op. at 
11.
 
In this case, although the November 2002 VCAA letter did not 
specifically advise the veteran to provide all pertinent 
evidence the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The letter specifically identified certain 
evidence that the RO would secure.  The RO also asked the 
veteran to identify any other private, VA or military medical 
treatment, as well as any other information or evidence he 
wanted the RO to secure.  In addition, the letter asked the 
veteran to provide any other additional evidence.  The RO has 
properly pursued obtaining all evidence described by the 
veteran.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains private medical examinations requested by VA, 
service medical and personnel records.  38 U.S.C.A. § 5103A.  
The veteran has not identified any additional evidence that 
may substantiate his claim.  The RO's actions have complied 
with VA's duty to assist the veteran with the development of 
his claim.  Therefore, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Increased Rating for Arthritis of Bilateral Hands and 
Bilateral Knees

The veteran's application for benefits included complaints of 
stiffness and possible arthritis in his hands and knees.  A 
rating decision in December 2000 granted service connection 
for arthritis of the hands and knees, and assigned an initial 
rating of 10 percent under Diagnostic Code 5003.  This rating 
was later increased to 20 percent. The veteran contends that 
arthritis of the hands and knees is more disabling than 
reflected in the 20 percent rating currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7 (2003). 
  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective  
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003). 
  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  See 
VAOPGCPREC 9-98 (Multiple Ratings for Musculoskeletal 
Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45 and 
4.59). 
  
A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  

The RO originally evaluated the veteran's arthritis of the 
hands and knees as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003), used for 
rating degenerative arthritis.  This evaluation was later 
increased to 20 percent disabling under the same diagnostic 
code.  Under Diagnostic Code 5003, arthritis, established by 
X-ray findings, is rated according to limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, with X-ray 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitation exacerbations, a 
20 percent rating is applicable; with X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is applicable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  

For chronic residuals such as limitation of motion, the 
disability is rated under the appropriate diagnostic codes 
for the specific joints involved.  The limitation of motion 
of the knee joint is evaluated under Diagnostic Code 5260, 
pursuant to which the severity of leg flexion is evaluated, 
and DC 5261, pursuant to which the severity of leg extension 
is evaluated.  A 10 percent rating under these codes requires 
that flexion be limited to 45 degrees and extension to 10 
degrees; a noncompensable rating under these codes is for 
application when flexion is limited to 60 degrees and 
extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2003).  A normal range of motion of the knee is 
from 0 degrees to 140 degrees.  38 C.F.R. § Plate II, (2003).

The Board notes that the veteran works in a civilian capacity 
in Kuwait and, for VA purposes, a private medical facility 
was utilized to obtain evidence relevant to his claim.  
Medical evidence relevant to the current level of severity of 
the veteran's arthritis includes reports from two medical 
examinations from Al Salam Hospital conducted in November 
2002 and April 2003, respectively.

With respect to the knees, the November 2002 examination 
included X-rays that showed, pertinent part, early 
osteoarthritic changes.  On clinical examination, the 
examiner noted pain in both knees and pain on palpation on 
the medial side of the right knee.  The ligaments were 
described as stable.  The April 2003 examination revealed 
some crepitus and pain, but no swelling.

In November 2002 the examiner noted complaints of pain in 
both hands, especially in the morning and in cold 
environments, inflammatory reaction in some joints; and 
osteoarthritic changes in left hand joints.  Clinical 
examination showed "some limitation in the finger joints 
during maximal flexing because of pain in these small 
joints."  The report of X-rays of the hands noted no bony or 
articular abnormality and normal joint space.  

With respect to the veteran's hands and knees, X-ray reports 
do not show arthritis of the hands, although there is 
evidence of arthritis of the knees.  Clinical examination of 
the hands showed some limitation in the finger joints during 
maximal flexing because of pain.  Pain and crepitus were 
noted on examination of the knees.  However, the examination 
reports on file do not show findings involving more than mild 
functional impairment of the veteran's fingers demonstrated 
by "some" limitation of the finger joints during maximal 
flexing due to pain, and complaints of pain of the hands.  
The knees show pain on palpation, but functional impairment 
was not noted.  The record essentially shows complaints by 
the veteran of stiffness and pain of the hands and knees, 
acknowledged by the examiners.  

Because the medical evidence and other evidence of record 
does not show that the veteran exhibits any significant 
limitation of motion of his hands or knees, a schedular 
rating higher than the currently assigned 20 percent is not 
warranted for the service-connected arthritis of the hands 
and knees under Diagnostic Code 5003.  Limitation of motion 
of the knees was not noted by the examiner or complained of 
by the veteran, and no instability was noted.  With respect 
to the hands, a compensable rating is not warranted for 
limitation of motion of the hands or fingers under the 
diagnostic codes applicable to such disability.  See 
38 C.F.R. 4.71a; Diagnostic Codes 5003, 5214-5230 (2003).

Because the disability caused by arthritis is rated under a 
code for limitation of motion, the Board has reviewed the 
evidence in order to determine whether the disability could 
be assigned a higher rating based on additional functional 
loss due to other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  However, the medical findings of record 
show only "some limitation" in joints (of the fingers) 
during maximal flexing and complaints of pain, but the 
evidence does not show weakened movement, swelling, atrophy 
or incoordination involving the hands or knees.  
Consequently, an evaluation in excess of that assigned is not 
warranted.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

In conclusion, the Board finds that the preponderance of 
evidence is against a disability rating greater than 20 
percent for arthritis of the hands and knees.

Service Connection for Right and Left Shoulder Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records show no complaints relating to the 
shoulders until October 2000 when the veteran complained of 
pain in the shoulder joint for three days.  He reported that 
he had hurt the shoulder while in the field and complained of 
pain with forward or lateral extension.  An examination 
revealed bruising without deformity, minimal swelling/edema.  
The range of motion was described as intact on lateral, 
forward and back extension; however, the veteran experienced 
pain.  There was good muscle strength at bicep, tricep, grip 
and deltoid.  Sensory was intact.  The assessment was 
shoulder pain.  Motrin was prescribed, along with limited 
weight bearing and range of motion exercises.

In March 2001, the assessment was impingement syndrome (of 
the shoulders).  The veteran was put on profile for 
"bilateral impingement/tendonitis shoulders" from June 
2001, which was extended to August 2001.  The veteran 
continued to complain of shoulder pain at his separation 
examination in September 2001.  

The veteran was examined at Al Salam Hospital in November 
2002.  He complained of shoulder pain.  The examiner noted 
that "[c]linically he has normal range of motion."  X-rays 
taken at that time showed no bony or articular abnormality 
and maintained joint spaces.  In April 2003 an ultrasound of 
his shoulders showed supraspinatus tendonitis of the right 
shoulder.  The left shoulder showed no abnormality.

Given the evidence of an injury to the veteran's shoulder in 
service, an assessment in service of bilateral 
impingement/tendonitis and current evidence of tendonitis in 
the right shoulder, it appears at least as likely as not that 
the veteran's current right shoulder tendonitis is related to 
his right shoulder problems in service.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for a right shoulder disability, specifically, 
tendonitis, is warranted.  38 U.S.C.A. § 5107(b).

The left shoulder, however, shows no current pathology and no 
disability to account for the complaints of pain.  Current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Moreover, pain alone, without 
identifiable underlying pathology, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
veteran's claim for service-connection of the left shoulder 
implicitly includes the assertion that he has a left shoulder 
disability, but his personal opinion as a layperson not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of a disorder or its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Thus, the preponderance of evidence is against 
service connection for a left shoulder disorder.  38 U.S.C.A. 
§ 5107(b).   


ORDER

Entitlement to a disability rating greater than 20 percent 
for arthritis of the hands and knees is denied.

Service connection for right shoulder disorder is granted.

Service connection for left shoulder disorder is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



